Citation Nr: 1501270	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  06-28 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2008.  A transcript of the hearing is of record.

The Board remanded this matter in December 2008 and August 2010 for further development.  Thereafter, the RO continued the denial of the claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

In September 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A response was received in January 2013.  The Veteran and his representative were provided with a copy of the medical opinion.

The Board denied the service connection claim for a low back disability in a May 2013 Board decision.  The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  The Court granted the motion in a September 2014 order and remanded the matter to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the VA opinion in 2011 and the VHA medical expert opinion in January 2013 are inadequate.  See Brief of Appellant at 11-14.  Specifically, he asserts that the VA examiner in March 2011 did not adequately address the issue of aggravation and his medical findings were unclear.  He explained that with respect to aggravation, the examiner's opinion was conclusory and vague as he only stated that the medical literature does not support aggravation beyond normal progression.  With respect to the January 2013 VHA opinion, the Veteran asserts that the medical specialist's explanation in support of his opinion focused upon etiology of the back disorder and failed to address aggravation in clear and definitive terms, referring only to a relationship and the occurrence of development of the condition.  The Veteran contends that the opinion lacks a determination as to whether the Veteran's specific knee disability and their related effects (such as altered gait and inability to use proper body mechanics) aggravated the lumbar spine disorder.  The Board also notes that the Veteran submitted an article from the National Institute of Neurological Disorders and Stroke after the January 2013 VHA opinion that indicates posture inappropriate for the activity being performed may contribute to low back pain.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for a low back disorder by a neurosurgeon or other appropriate specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as whether any low back disorder diagnosed on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected bilateral knee disabilities. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is asked to address the article from the National Institute of Neurological Disorders and Stroke submitted by the Veteran in April 2013 and the VA physician statement in July 2005 that the Veteran's back pain was aggravated by his underlying arthritis of his knees which did not allow him to bend in order to lift properly.  The examiner should also discuss the actual effect of the Veteran's bilateral knee disability on his physical function and whether this at least as likely as not caused or aggravated his back disorder and specifically, whether any abnormal gait or unusual posture for particular activities could permanently worsen or cause the Veteran's current back disorder. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a low back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




